Exhibit 10.3


[mipslogo.gif]

 
June 23, 2010


Hand Delivered
Personal and Confidential


Ms Sandy Creighton
 
 
 


Re: Consulting Agreement


Dear Sandy:


We are very pleased that you have indicated a willingness to provide services to
MIPS Technologies, Inc. (the “Company) to facilitate a transition after your
separation from the Company. This letter sets forth the terms of the consulting
arrangement (the “Agreement” or “Consulting Agreement”) between you and the
Company with respect to your services for the Company.
 
1. Consultancy.  Commencing August 13, 2010, you agree to provide consulting
services for a minimum period of twelve (12) months and thereafter on a month to
month basis unless terminated by you or the Company upon thirty days written
notice (the “Consulting Period”).  During the Consulting Period, you will be
paid a monthly fee of $5,000.00 payable at the 12th day of each calendar month.
Your tasks and responsibilities during the Consulting Period will be assigned by
the Company and will be generally designed to facilitate the Company’s
transition after your separation, most particularly in the Legal and HR
departments.
 
2. Stock Options.  Although your employment with the Company will end on August
12, 2010, as additional enticement to enter into this Agreement, the
Compensation and Nominating Committee has approved continued vesting of your
stock options as set forth on Attachment A hereto by its action on June 16, 2010
to extend them through the Consulting Period conditional upon you providing
continuous service by entering into this Agreement on or before August 13, 2010
and continuing to provide services hereunder as a consultant of the Company
during that period.  If these conditions are met, your stock options and the
vesting pursuant to such options shall not terminate on August 12, 2010 but
shall continue in effect and will continue to vest through the Consulting
Period, such that your vesting would cease at the end of the Consulting Period
and your right to exercise the vested options would continue thereafter during
the post-
 
 
Ms. Sandy Creighton Transition Documents
 
[letterhead.gif]
 
 
 

--------------------------------------------------------------------------------

 
 
June 23, 2010
Page 2
 
termination period set forth in your stock option award documents (i.e., 12
months from the end of the Consulting Period).
 
3. No Other Compensation Or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive from the Company any additional
compensation, severance or benefits under this Agreement.
 
4. Expense Reimbursements. The Company will reimburse your reasonable expenses
incurred in connection with your performance of services under this Agreement
pursuant to its regular business practices.  You agree that, within fifteen (15)
days after the end of the Consulting Period, you will submit your final
documented expense reimbursement statement reflecting all business expenses, if
any, for which you seek reimbursement with respect to your services under this
Agreement.
 
5. Cooperation.  You will cooperate in responding to the reasonable requests of
the Company.  In such matters, you agree to provide the Company with reasonable
advice, assistance and information.  However, in the event such requests require
more than sixty (60) hours of your services in any given quarter, you shall not
be obligated to render such services unless and until you and the Company have
mutually agreed upon appropriate additional compensation.
 
6.           Indemnification.  The rights and obligations of the Indemnification
Agreement you entered with the Company dated January 28, 1999 will apply through
the Consulting Period to your actions taken under the terms of this Consulting
Agreement.
 
7.           Miscellaneous.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matters, and it supersedes any other such agreements,
promises or representations, including but not limited to the Offer Letter;
provided that your obligations under your Proprietary Information and Inventions
Agreement with the Company are not modified or terminated by this Agreement. It
is entered into without reliance on any agreement, promise or representation,
written or oral, other than those expressly referred to herein, and it
supersedes any other such agreements, promises or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. The failure to enforce any breach of this Agreement
shall not be deemed to be a waiver of any other or subsequent breach. For
purposes of construing this Agreement, any ambiguities shall not be construed
against either party as the drafter. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable in a
 
Ms. Sandy Creighton Transition Documents
 
 
 

--------------------------------------------------------------------------------

 
 
June 23, 2010
Page 3
 
manner consistent with the intent of the parties insofar as possible. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California as applied to
contracts made and to be performed entirely within California. This Agreement
may be executed in counterparts, each of which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.
 
If this Agreement is acceptable to you, please sign below and return the signed
original to me.
 

 
Sincerely,
 
MIPS Technologies, Inc.
 
/s/ SANDEEP VIJ
 
Sandeep Vij
President & CEO

 
I have read, understand, and agree fully to the foregoing agreement:


/s/ Sandy Creighton
Sandy Creighton
Dated:  August 12, 2010
 
 
Ms. Sandy Creighton Transition Documents
 



 
 
 

--------------------------------------------------------------------------------

 
